WEIMER, J.,
concurring in part; dissenting in part. After the trial court denied a state motion for continuance, the State entered a nolle prosequi. The State effectively subverted the trial court’s denial of the continuance when, three days later, the State filed a second bill of information charging the defendant with the same two counts the State dismissed pursuant to the nolle prosequi. I would grant to review this procedure. See State v. Love, 00-3347, pp. 1-5 (La.5/23/03), 847 So.2d 1198, 1213-1216.